Citation Nr: 0912649	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  Jurisdiction is now with the RO in Portland, Oregon.

In his January 2004 substantive appeal, the veteran requested 
a hearing in Washington, DC.  In October 2008, the RO 
notified the veteran of a hearing scheduled in January 2008.  
He failed to appear for that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran received notification of certification of his 
appeal in September 2008.  The Board will not accept 
additional evidence received more than 90 days after 
notification of certification of the appeal except when the 
appellant demonstrates on motion that there was good cause 
for the delay.  38 C.F.R. § 20.1304(b) (2008).  

In December 2008, the Veteran submitted a letter from his 
private medical physician, "P.S.,"prior to the date the 
Board signed its decision.  This pertinent evidence was 
submitted more than 90 days after certification notification.  
Any pertinent evidence accepted by the Board after the 90-day 
period, must be referred to the RO for initial review unless 
a waiver has been received, the Board grants the appeal in 
full, or the evidence is not pertinent to the issue on 
appeal. 38 C.F.R. § 20.1304.

The Board sent the Veteran a letter regarding this additional 
evidence in March 2009.  That same month, the Veteran 
notified the Board of his request for a remand of his appeal 
back to the RO for review of the letter from his private 
physician.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal with 
consideration of the letter submitted by 
the Veteran in December 2008 from the 
Veteran's private physician, P.S.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



